APPEAL OF PAUL STARRETT.Starrett v. CommissionerDocket No. 6567.United States Board of Tax Appeals4 B.T.A. 398; 1926 BTA LEXIS 2283; July 27, 1926, Decided *2283  Value of certain securities received as compensation for services determined.  J. S. Y. Ivins, Esq., for the petitioner.  Geo. G. Witter, Esq., for the Commissioner.  ARUNDELL*398  Before STERNHAGEN and ARUNDELL.  The Commissioner has determined a deficiency in income taxes for the year 1919 in the amount of $81,526.54.  So much of the deficiency as is in dispute arises from the inclusion in income by the Commissioner of certain bonds of the Bowman Hotel Corporation at a valuation of 97 1/2 per cent of their face value.  FINDINGS OF FACT.  In the year 1919 the petitioner was president of the George A. Fuller Co. of New York.  In addition to a fixed salary, he had a *399  contract with the George A. Fuller Co. that he should receive a certain proportion of the profits of that company.  Under the terms of the contract, where the company received its profits in cash, his share was to be paid to him in cash, and where the company received its profits in securities, he was to receive a ratable proportion of such securities.  The petitioner received during May, 1919, as a part of his compensation under his profit-sharing contract with the*2284 George A. Fuller Co., 84 bonds of the Bowman Hotel Corporation, which bonds were of the par value of $1,000 each and carried interest at the rate of 6 per cent.  These bonds were part of a total issue of $1,500,000 secured by a lien upon a leasehold estate in the property known as the Hotel Commodore at Forty-second Street and Lexington Avenue, New York City.  These bonds, being only on the leasehold, were, in effect, junior to two mortgages on the property in a total amount of $5,000,000, held by the Metropolitan Life Insurance Co. of New York, and to the annual charges for ground and building rentals.  The fair market value of the bonds of the Bowman Hotel Corporation at the time of their receipt by petitioner was 50 per cent of their par value, making a total fair market value for the 84 bonds received by him of $42,000.  OPINION.  ARUNDELL: For the reasons set forth in the Appeal of Walter T. Smith, this day decided, ante, 397, we are satisfied that the value of the bonds of the Bowman Hotel Corporation, when received by petitioner in May, 1919, was not to exceed 50 per cent of the face value of the securities.  Order of redetermination will be entered on 15 days'*2285  notice, under Rule 50.